
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 63
        [MD001-1001b; FRL-7813-7]
        Approval of Section 112(l) Authority for Hazardous Air Pollutants; Maryland Equivalency by Permit Provisions; NESHAP for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The EPA is proposing to approve a request from the Maryland Department of the Environment (MDE) for authority to implement and enforce State permit terms and conditions in place of those of the National Emission Standards for Hazardous Air Pollutants (NESHAP) for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills, subpart MM, with respect to the operations of MeadWestvaco Company's Luke Mill, located in Luke, Maryland. Thus, the EPA is proposing to grant the MDE the authority to implement and enforce alternative requirements in the form of Clean Air Act (CAA) Title V permit terms and conditions after EPA has approved the State's alternative requirements. In the Final Rules section of this Federal Register, EPA is approving the State's submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time.
        
        
          DATES:
          Comments must be received in writing by October 7, 2004.
        
        
          ADDRESSES:
          Submit your comments, identified by MD001-1001, by one of the following methods:
          A. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          B. E-mail: Campbell.Dave@epa.gov
          
          C. Mail: David J. Campbell, Chief, Permits and Technical Assessment Branch, Mailcode 3AP11, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103.
          D. Hand Delivery: At the previously-listed EPA Region III address. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. MD001-1001. EPA's policy is that all comments received will be included in the public docket without change, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through regulations.gov or e-mail. The Federal regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.

          Copies of all comments should also be sent to the Maryland Department of the Environment. Copies of written comments should be sent to Thomas C. Snyder, Director, Air and Radiation Management Administration, Maryland Department of the Environment, 1800 Washington Boulevard, Baltimore, Maryland 21230. Copies of electronic comments should be sent to tsnyder@mde.state.md.us. Copies of the documents relevant to this action are available for public inspection during normal business hours at the Air Protection Division, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103; and the Maryland Department of the Environment, 1800 Washington Boulevard, Baltimore, Maryland 21230.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Paresh R. Pandya, (215) 814-2167, or by e-mail at pandya.perry@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For further information, please see the information provided in the direct final action approving the Maryland Department of the Environment's request for “up-front” approval of an Equivalency by Permit program under which the MDE may establish and enforce alternative State requirements for MeadWestvaco Company's Luke Mill in lieu of those of the NESHAP for Chemical Recovery Combustion Sources at Kraft, Soda, Sulfite, and Stand-Alone Semichemical Pulp Mills, found at 40 CFR part 63, subpart MM, with the same title, that is located in the “Rules and Regulations” section of this Federal Register publication.
        
          Dated: September 7, 2004.
          Donald S. Welsh,
          Regional Administrator, Region III.
        
      
      [FR Doc. 04-20897 Filed 9-15-04; 8:45 am]
      BILLING CODE 6560-50-P
    
  